         Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 1 of 9


               3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                               GROUPS B and C
                  Attendance Sheet - Status Conference 7/26/2019
                         Group B Leader: Jason Gonzalez
                             Group C Leader: AIex Rosa



Dft          Defendant                              SIGNATURE

        Sadid Medina-Rivera       RICARDO IZURIETA


 2      Jorge Molina-Lamon        LINDA GEORGE


       Yamil Vazquez-Rivera       DAVID ROMAN


        Fellpe Narvaez-Colon      RAFAEL CASTRO-LANG
                                                                       z^

         Samuel Arce-Ayala        BENITO RODRIGUEZ-MASSO


      William J. Diaz-Rodriguez   RAMON MUNIZ


 7     Carlos J. Nazario-Lopez    KEHYLIS VAZQUEZ


        Luis G. Ayala-Garcia      JOSE AGUAYO^--~-fey^
                                                   /   ;1




       Joshua Mendez-Romero       JOSE L. NOVAS



                                                                         ^
                                                                             ^_


10     Jose J. Romero-Bonilla     MIRIAM RAMOS-GRATEROLES


11    Jonathan Milan-Rodriguez    SONIA TORRES
        Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 2 of 9




12      Giovanni Ortiz-Soto     JULIO GIL-DE LAMADRID
                                                                             1
13    Richard A. Franco-Perez   RICHARD DANSOH ^^ ^^

14    Wilfredo Rojas-Suarez     HUMBERTO GUZMAN


15      Roberto Ortiz-Toro      JASON GONZALEZ


16   Jaime L. Martinez-Vargas   RUBEN CEREZO

17    Joel J. Ayala-Velazquez


18     Omar J. Nieves-Perez     RAYMOND RIVERA-ESTEVES




19   Jose R. Jimenez-Echevama   ALLAN RIVERA-FERNANDEZ


20     Phillip Garcla-Osorio    OVIDIO ZAYAS


21      Julio Rojas-Suarez      MELANIE CARRILLO




22     Carlos M. Colon Cmz      OLGA SHEPARD


23    George M. Franco-Perez    MANUEL SAN JUAN
                                                                            / I
24   Nelson Rivera-Maldonado    LAURA MALDONADO


25     Angel L. Pagan-Torres    GUILLERMO MACARI
         Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 3 of 9


26   Emesto Jimenez-Candelario



27     David F. Nieves-Davila    VICTOR RAMOS-RODRIGUEZ


28   Hector E. Martinez-Garcia   ALEX ROSA


29    Angel R. Cmz-Vazquez       THOMAS LINCOLN


30   Edgar E. Aristud-Maysonet   MIGUEL RODRIGU


31      Miguel A. Martinez-      FRANCISCO REBOLLO
             Candelario
           Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 4 of 9


                 3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                    GROUPS D and E
                           Group D Leader: Leonardo Aldridge
                            Group E Leader: Joseph Boucher



Dft.           Defendant                              SIGNATURE


32        Juan P. Marrero-Diaz      LUIS RIVERA-RODRIGUEZ ^ A\^^^<^ ^


33     Angel L. Morales-Hernandez   JAVIER MORALES




34         Erick Y. Soto-Perez      JOSE SUAREZ-SANTA


35        Jose A. Mendez-Ruiz
                                    LEONARDO ALDRIDGE

36     Andres Medina-Maldonado
                                    ALFREDO UMPIERRE

 37       Joel Rosario-Martinez
                                    ALFREDO UMPIERRE

 38       Eliezer Rivera-Reyes       JUAN NIEVES-CASSAS

 39     Bryan M. Camacho-Baez


 40       Jose D. Nieves-Ramos       KENDYS PIMENTEL


 41       Alexie Lopez-Robles        VICTOR RAMOS

 42        Carlos Lopez-Orria        JOSE OLMO


 43        Raul Viguera-Soto         ERNESTO HERNANDEZ-MILAN
        Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 5 of 9




44   Felix 0. Ortiz-Rodriguez    MARITZA TORRES


45     Andres D. Reyment-
            Rodriguez            JOSEPH ROUGHER
                                                            tlAEs===- -
                                                            w^
46    Abimael Narvaez-Rosa       LYDIA LIZARMBAR


47    Jose L. Cintron-Aponte     MANUEL MORALES-SCHMIDT


48      Janey Fontan-Otero
                                 JOSE ROMO-MATIENZO

50      Frankie Ortiz-Soto
                                 CARLOS SANCHEZ

51   Wilberto Guzman-Robles
                                 FRANCISCO ADAMS

52     Juan G. Perez-Rivera
                                 JUAN MASINI
53      Andres Baez-Ramos


54   Nelson Gonzalez-Gonzalez    JESUS RIVERA-DELGADO


55   William Reyes-Garrastegui   WILFREDO DIAZ
                                                          A-L

56    Rafael A. Ramos-Marin      THOMAS TREBILCOCK


57      Pedro Orraca-Matos       RAYMOND SANCHEZ-MACEIRA
           Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 6 of 9




                 3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                       GROUP F
                           Group F Leader: Jorge Rivera-Ortiz


Dft.           Defendant                              SIGNATURE

58     Francisco Maysonet-Morales    MARIO CARMLLO


59       Angel 0. Pagan-Torres       JORGE RIVERA-ORTIZ °^~tf~^ ,


 60     Jaime Henriquez-Santiago     RAMON GARAY


 61        Luis Erazo-De Jesus       LUIS GUZMAN-DUPONT


 62       Carlos J. Nieves-Perez     CARLOS CALDERON-GARNIER          ^
 63      Abnel H. Berrios-Natali     GIOVANNI CANING


 64        Francisco Salas-Rios      TIM BOWER                  r- fZ^ —-

 65      Christian Guzman-Colon      JORGE MALDONADO-RIOS


 66     Pedro Crespo-Beauchamp       RAFAEL ANGLADA


 67       Juan E. Freites-Torres     JORGE GERENA


 68       Luis M. Pantoja-Cruz       GUARIONEX LANDRAU


 69     Harold L. Abolafia-Borrero   LILLIAN MIRANDA
           Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 7 of 9




                 3:17-cr-00622(FAB) USA v. MEDINA-RIVERA et al
                                     GROUPS G and H
                    Attendance Sheet - Status Conference 10/12/2018
                           Group G Leader - Jose Velez-Goveo
                             Group H Leader - Diego Alcala



Dft.           Defendant                              SIGNATURE

70     Christopher J. Nieves-Perez    JAVIER MICHEO


71        Jean C. Torres-Soto         DIANA LOPEZ-FELICIANO - SENTENCE
                                      8/21/2019

 72       Daniel F. Velez-Ortiz       EDGAR L. SANCHEZ-MERCADO



 73     Felix J. Alvarado-Ortega      JUAN A. ALBINO-GONZALE^A—<—^


 74       Juan F. Velez-Cedeno        FERNANDO OMAR ZAM^RANA-AVILES


 75       Jorge L. Negron-Cruz        MARIANGELA TIRADO f I //^ /              /


 76    Jose L. Jimenez-Candelario     MARICARMEN ALMODOVA]            ^&^^
 77      Luis A. Monzon-Ocasio        HECTOR J. DAUHAJRE-RODMGUB^


 78          Jose M. Oyola            IAN CARLOS GARCIA-FERRERAS


 79      Jose A, Robles-Santiago      LUIS A. RODRIGUEZ-MUNOZ



 80     Emanuel Rivera-Alvarez        JOSE B. VELEZ-GOVEO
         Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 8 of 9




81      Jovamii Torres-Lopez       JENNIE ESPADA



82   Jaime J. Valentin-Rodriguez   JEDRICK BURGOS


83     Hector X. Ortiz-Errazo      JOHNNY RIVERA-GONZAUZ


84      Angellta Bravo-Garcia      ROBERT MILLAN - COP 7/25/2019

85   Angel A. Jimenez-Candelario


86      Luis A. Ortiz-Olivera      SAUL ROMAN-SANTIAGO


87      Juan E. Rivera-Serrano     ANITA HILL


      Femando Montanez-Garcia      LUZ M. MOS-ROSARIO



89     Brandon J. Cruz-Verges      WILFREDO RIOS-MENDEZ


90      Rolando Cotto-Ortega       MARTA T. REY-CACHO



91    Hector Quintana-Figueroa     EMILIO F. MORRIS-ROSA



92       Juan C. Perez-Rivera      DAVID J. COLON-ALMENAS



93      Jose C. Mqjica-Torres      ROSA BONINI - COP 8/22/2019


94         Hector Mendez           ISRAEL 0. ALICEA - SENTENCE 9/26/2019
         Case 3:17-cr-00622-FAB Document 1980-1 Filed 07/26/19 Page 9 of 9


95     Jean C. Del Valle-Rosa     JULIO CESAR ALEJANDRO


96    Jeremy A. Barreto-Berrios   DAVID RAMOS-PAGAN


97     Juan L. Reca-Santiago      JOSE ARCE-DIAZ



98     Gabriel Sedeno-Aponte      JORGE L. ARMENTEROS


99      Jose A. Ortiz-Ollvera     EDUARDO FERRER


100         Felix J. Ortiz        JOSE G. PEREZ ^($Q^\ V^-^


101     Nasain Ortiz-Nieves       DIEGO H. ALCALA / /
                                                             / / /\iy
                                                            /' /y~^~


102    Roberto C. Rosa-Perez      YASSMIN GONZALEZ


103        Pedro Alvino-Colon     IRMA R. VALLDEJULjl^^ , 1/^Mc^f^


104     Carlos J. Santas-Velez    MARIE L. CORTES - SENTENCE 9/26/2019
